DITMAN Y. BUIST.
Per Curiam:
We find no error in the charge of the court below as embraced in the specifications of error. If, as the jury have found, the printing was done under a contract between the garnishee *611and the sheriff, whilst Dickson’s establishment was in the possession of the sheriff under an execution, there was no contract between Buist and Dickson, there was nothing due from the former to the latter, and there was nothing to attach in the hands of Buist. The case does not need elaboration.
Judgment affirmed.
DITMAN Y. PUBLISHING CO.
Per Cuiji am :
This case is ruled by Ditman v. Buist, garnishee, just decided.
Judgment affirmed.